 

Case 8:20-cv-00692-PX Document 37-1 Filed 10/08/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND

MARC S. CASON #180-571 :
Plaintiff : CASE NO.: 20-00692 PX
v. :
CORIZON HEALTH SERVICES, et al.
Defendants

 

ORDER
UPON CONSIDERATION of Plaintiff's motion to amend the complaint to add a
defendant, and motion for leave to file a surreply (ECF 36), and Defendants Asresahegn
Getachew, M.D., Ayoku Oketunji, M.D., Yonas Sisay, M.D., Bolaji Onabajo, M.D., and Hiruy
Bishaw, M.D.’s opposition thereto, it is, this ___ day of , 2020,
ORDERED, that Plaintiff's motion to amend to add Wexford Health Sournces, Inc. as a
defendant is DENIED; and it is further

ORDERED, that Plaintiffs motion for leave to file a surreply is DENIED.

 

Judge, United States District Court
Copies to:
Gina M. Smith
Douglas C. Meister
6801 Kenilworth Ave., Suite 400
Riverdale, Maryland 20737

Marc S, Cason #180-571
Western Correctional Institution
13800 McMullen Hwy. SW
Cumberland, MD 21502

Alexandra Renee Hilton

Patricia Beall

Marks, O’Neill, O’Brien, Doherty & Kelly, P.C.
600 Baltimore Ave., Ste 305

Towson MD 21204

{444306.DOC}

 
